Exhibit Named Executive Officer Salary and Bonus Arrangements for 2008 Base Salaries The base salaries for 2008 for the following executive officers of Great Southern Bancorp, Inc. (the "Company") and Great Southern Bank (the "Bank") are as follows: Name and Title Base Salary William V. Turner $200,000 Chairman of the Board of the Company and the Bank Joseph W. Turner $228,800 President and Chief Executive Officer of the Company and the Bank Rex A. Copeland $178,231 Treasurer of the Company and Senior Vice President and Chief Financial Officer of the Bank Steven G. Mitchem $190,000 Senior Vice President and Chief Lending Officer of the Bank Douglas W. Marrs $105,755 Secretary of the Company and Secretary, Vice President – Operations of the Bank Linton J. Thomason $103,214 Vice President–Information Services of the Bank Description of Bonus Arrangements The bonus arrangement for William V. Turner and Joseph W. Turner has not been changed. For 2008, William V. Turner waived his right (as he did in 2007 and 2006) to receive the annual cash bonus provided for under his employment agreement (one-half of one percent of the Company's pre-tax net income). For 2008 (as it was in 2007 and 2006), the annual cash bonus payable to Joseph W. Turner under his employment agreement will be three-fourths of one percent of the Company's pre-tax net income. For 2008, each of Messrs. Copeland, Mitchem and Marrs, along with the other executive officers of the Company and the Bank, will be eligible for a cash bonus of up to 15.75% of his base annual salary (compared to 15% in prior years), with up to 8.25% of the bonus based on the extent to which the Company achieves targeted earnings per share results and up to 7.5% based on the officer's individual performance. In addition, effective for 2008, achievement of targeted earnings per share results will be measured on a quarterly, rather than an annual, basis. Any bonuses earned will continue to be paid out at or shortly after the end of the year.
